Exhibit 10.1

Execution Version

 

KEYBANK NATIONAL

ASSOCIATION

KEYBANC CAPITAL MARKETS

INC.

 

SUNTRUST BANK

303 Peachtree Street

Atlanta, Georgia 30308

 

 

REGIONS BANK

REGIONS CAPITAL MARKETS

1900 Fifth Avenue North

Birmingham, Alabama 35203

127 Public Square

Cleveland, Ohio 44114

 

SUNTRUST ROBINSON

HUMPHREY, INC.

3333 Peachtree Road

Atlanta, Georgia 30326

 

August 17, 2015

NN, Inc.

207 Mockingbird Lane

Johnson City, Tennessee 37604

 

Attention:     Robbie Atkinson

            Corporate Treasurer and Manager of Investor Relations

Project Falcon

Up to $100 Million Senior Secured Revolving Credit Facility

Up to $525 Million Senior Secured Term Loan Facility

Up to $300 Million Senior Unsecured Bridge Loan Facility

Commitment Letter

Ladies and Gentlemen:

You have advised KeyBanc Capital Markets Inc. (“KBCM”), KeyBank National
Association (“KeyBank” and together with KBCM, the “KeyBank Parties”), SunTrust
Bank (“SunTrust Bank”), SunTrust Robinson Humphrey, Inc. (“STRH” and, together
with SunTrust Bank, the “SunTrust Parties”), Regions Capital Markets, a division
of Regions Bank (“RCM”), Regions Bank (“Regions” and, together with RCM, the
SunTrust Parties and the KeyBank Parties, the “Commitment Parties”, “us” or
“we”) that NN, Inc., a Delaware corporation (the “Borrower” or “you”), intends
to acquire (the “Acquisition”) all of the equity interests of the entity
identified to us as “Project Falcon” (the “Target”) from the existing
shareholders of the Target (the “Sellers”). The Acquisition will be effected by
the merger of a wholly-owned subsidiary of the Borrower with and into the
Target, after which the Target and its subsidiaries will be direct or indirect
subsidiaries of the Borrower.

You have further advised us that the total funds needed to (a) finance the
Acquisition, (b) refinance certain existing indebtedness of the Borrower and its
subsidiaries and the Target and its subsidiaries (the “Refinancing”), including,
without limitation, the indebtedness outstanding under (i) that certain Term
Loan Credit Agreement, dated as of August 29, 2014 (as amended, the “Existing
TLB Credit Agreement”) by and among the Borrower, the lenders party thereto and
Bank of America, N.A., as administrative agent, and (ii) that certain Credit
Agreement, dated as of August 29, 2014 (as amended, the “Existing ABL Credit
Agreement” and together with the Existing TLB Credit Agreement, the “Existing
Credit Agreements”) among the Borrower, the lenders party thereto and KeyBank
National Association, as administrative agent, (c) pay fees and expenses
incurred in connection with the Transactions (as



--------------------------------------------------------------------------------

hereinafter defined), and (d) provide ongoing working capital and for other
general corporate purposes of the Borrower and its subsidiaries, is anticipated
to consist of:

(i) senior secured credit facilities in the amount of up to $625 million to the
Borrower consisting of (A) a term loan facility in the amount of up to $525
million (the “Term Loan Facility”), and (B) a revolving credit facility in the
amount of up to $100 million (the “Revolving Credit Facility” and, together with
the Term Loan Facility, the “Senior Credit Facilities”), each as described in
the Summary of Terms attached hereto as Exhibit A (the “Senior Credit Facilities
Term Sheet”);

(ii) the issuance and sale (the “Notes Offering”) of senior unsecured notes (the
“Notes”) yielding gross proceeds of $300 million (or, if the offering of the
Notes is not consummated prior to, or concurrently with, the Acquisition, the
drawdown of senior unsecured increasing rate loans in an aggregate principal
amount equal to (A) $300 million less (B) the gross cash proceeds received in
respect of the issuance of the Notes (whether in escrow or otherwise) (the
“Bridge Loans”) under a senior unsecured bridge loan facility having the terms
set forth in Exhibits B and C hereto (the “Bridge Term Sheets” and, together
with the Senior Credit Facilities Term Sheet, the “Term Sheets”) yielding gross
proceeds of $300 million (the “Bridge Loan Facility” and, together with the
Senior Credit Facilities, the “Facilities”); and

(iii) cash on hand.

As used herein, the term “Debt Financing” means the transactions described in
clauses (i) and (ii) above and the term “Transactions” means, collectively, the
Acquisition, the Refinancing, the Debt Financing and the payment of fees,
commissions and expenses on the Closing Date (as hereinafter defined) in
connection with each of the foregoing. This letter, including the Term Sheets
and the Conditions Annex attached hereto as Exhibit D (the “Conditions Annex”),
is hereinafter referred to as the “Commitment Letter”. The date of the
consummation of the Acquisition and the first extension of credit under the
Facilities is referred to herein as the “Closing Date”. Except as the context
otherwise requires, references to the “Borrower and its subsidiaries” will
include the Target and its subsidiaries after giving effect to the Transactions
and references to the “Target” will include the Target and its subsidiaries.

1. Commitments. Upon the terms and subject to the conditions set forth in the
Commitment Letter:

(a) KeyBank, SunTrust Bank and Regions (each, in such capacity, an “Initial Term
Loan Lender” and, collectively, the “Initial Term Loan Lenders”) are pleased to
advise you of their several, but not joint, commitments to provide the aggregate
percentage amount of the Term Loan Facility set forth opposite such Initial Term
Loan Lender’s name below:

 

Initial Term Loan Lender

   Commitment under
the Term Loan
Facility (Percentage)  

KeyBank

     40 % 

SunTrust Bank

     35 % 

Regions

     25 % 

In the event that the maximum principal amount of the Term Loan Facility shall
be increased by the Reduction Amount (as defined in the Fee Letter (as
hereinafter defined)) in accordance with Section C of the Fee Letter, the
foregoing commitments of the Initial Term Loan Lenders in respect of the Term
Loan Facility shall be automatically increased by the Reduction Amount, with
such increase in the commitments of the Initial Term Loan Lenders to be
allocated amongst the Initial Term Loan Lenders in accordance with the
percentages set forth in the table in Section 1(c) below with respect to the
Bridge Loan Facility.

 

- 2 -



--------------------------------------------------------------------------------

(b) KeyBank, SunTrust Bank and Regions (each, in such capacity, an “Initial
Revolving Lender” and, collectively, the “Initial Revolving Lenders” and,
together with the Initial Term Loan Lenders, the “Initial Senior Lenders”) are
pleased to advise you of their several, but not joint, commitments to provide
the aggregate percentage amount of the Revolving Credit Facility set forth
opposite such Initial Revolving Lender’s name below:

 

Initial Revolving Lender

   Commitment under
the Revolving Credit
Facility (Percentage)  

KeyBank

     40 % 

SunTrust Bank

     35 % 

Regions

     25 % 

(c) SunTrust Bank, KeyBank and Regions (each, in such capacity, an “Initial
Bridge Loan Lender” and, collectively, the “Initial Bridge Loan Lenders”) are
pleased to advise you of their several, but not joint, commitments to provide
the aggregate percentage amount of the Bridge Loan Facility set forth opposite
such Initial Bridge Loan Lender’s name below:

 

Initial Bridge Loan Lender

   Commitment under
the Bridge Loan
Facility (Percentage)  

SunTrust Bank

     42.5 % 

KeyBank

     42.5 % 

Regions

     15 % 

The forgoing several commitments hereunder in respect of the Bridge Loan
Facility shall automatically be reduced, on a dollar-for-dollar basis, by the
aggregate gross proceeds from the issuance or sale of the Notes upon the closing
thereof (whether in escrow or otherwise).

2. Engagements and Titles. It is agreed that:

(a) (i) each of (A) KBCM, STRH and RCM will act as a joint lead arranger for the
Term Loan Facility (in such capacity, the “Term Loan Lead Arrangers”) to form a
syndicate of banks, financial institutions and other institutional lenders with
respect to the Term Loan Facility (collectively, the “Term Loan Lenders”) in
consultation with you and (B) KBCM, STRH and RCM will act as joint bookrunners
for the Term Loan Facility;

(ii) each of (A) KBCM, STRH and RCM will act as a joint lead arranger for the
Revolving Credit Facility (in such capacity, the “Revolving Lead Arrangers”) to
form a syndicate of banks, financial institutions and other institutional
lenders with respect to the Revolving Credit Facility (including KeyBank,
SunTrust Bank and Regions) (collectively, the “Revolving Lenders”) in
consultation with you and (B) KBCM, STRH and RCM will act as joint bookrunners
for the Revolving Credit Facility;

(iii) each of (A) STRH, KBCM and RCM will act as a joint lead arranger for the
Bridge Loan Facility (in such capacity, the “Bridge Lead Arrangers” and,
together with the Term Loan Lead Arrangers and the Revolving Lead Arrangers, the
“Lead Arrangers”) to form a syndicate of banks, financial institutions and other
institutional lenders with respect to the Bridge

 

- 3 -



--------------------------------------------------------------------------------

Loan Facility (collectively, the “Bridge Loan Lenders” and, together with the
Term Loan Lenders and the Revolving Lenders, the “Lenders”) in consultation with
you and (B) STRH, KBCM and RCM will act as joint bookrunners for the Bridge Loan
Facility;

(b) KeyBank will act as sole and exclusive administrative agent and collateral
agent for the Senior Credit Facilities (in such capacity, the “Senior Credit
Facilities Administrative Agent”) and SunTrust Bank will act as sole and
exclusive administrative agent for the Bridge Loan Facility (in such capacity,
the “Bridge Loan Facility Administrative Agent” and, together with the Senior
Credit Facilities Administrative Agent, the “Administrative Agents”);

(c) Regions will act as sole and exclusive syndication agent for the Facilities;
and

(d) SunTrust Bank will act as sole and exclusive documentation agent for the
Senior Credit Facilities.

It is further agreed that, notwithstanding anything to the contrary contained
herein, KeyBank or KBCM shall have “left” and highest placement in any and all
marketing materials or other documentation used in connection with the Senior
Credit Facilities, SunTrust or STRH shall have placement immediately to the
right of KeyBank or KBCM, and Regions shall have placement immediately to the
right of SunTrust or STRH, and (ii) SunTrust or STRH shall have “left” and
highest placement in any and all marketing materials or other documentation used
in connection with the Bridge Loan Facility, KeyBank or KBCM shall have
placement immediately to the right of SunTrust or STRH, and Regions shall have
placement immediately to the right of KeyBank or KBCM, (in each case,
notwithstanding any appointment of any additional agents, arrangers or
bookrunners for the Facilities). No additional agents, co-agents, arrangers or
bookrunners will be appointed, and no other titles will be awarded, and no other
compensation will be paid (other than compensation expressly contemplated by
this Commitment Letter and the Fee Letter) unless you and we shall agree in
writing.

In addition, pursuant to an engagement letter satisfactory to the Lead Arrangers
(the “Engagement Letter”) between you and one or more banking or investment
banking institutions of national prominence acceptable to us (collectively, the
“Financial Institutions”) entered into on or prior to the date hereof, you have
engaged the Financial Institutions to act as joint underwriters, joint initial
purchasers and/or joint placement agents in connection with any public offering
or private placement of any Notes, equity securities or equity-linked
securities.

3. Conditions.

(a) The commitments and undertakings of the Commitment Parties hereunder are
subject solely to the satisfaction of the conditions precedent set forth in the
Conditions Annex.

(b) Notwithstanding anything in this Commitment Letter, the Fee Letter, the
definitive documentation for the Facilities (the “Facilities Documentation”) or
any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations and warranties
relating to the Target, its subsidiaries and their respective businesses the
accuracy of which shall be a condition to the availability of the Facilities on
the Closing Date shall be (A) the representations and warranties made by, or
with respect to, the Target and its subsidiaries in the Purchase Agreement (as
defined in the Conditions Annex) as are material to the interests of the Lenders
(in their capacities as such), but only to the extent that you (or any of your
affiliates) have the right to terminate your obligations under the Purchase
Agreement (or decline or otherwise refuse to consummate the Acquisition pursuant
to the Purchase Agreement) as a result of a breach of any such representation
and warranty in the Purchase Agreement or any such representation and warranty
not being accurate (in each case,

 

- 4 -



--------------------------------------------------------------------------------

determined without regard to any notice requirement) (the “Specified Purchase
Agreement Representations”) and (B) the Specified Representations (as
hereinafter defined) and (ii) the terms of the Facilities Documentation shall be
in a form such that they do not impair availability of the Facilities on the
Closing Date if the conditions set forth, or referred to, in the Conditions
Annex are satisfied or waived, it being understood that to the extent that any
security interests in any Collateral (as defined in the Senior Credit Facilities
Term Sheet) or any deliverable related to the perfection of a security interest
in any Collateral (other than (1) security interests in Collateral subject to
the Uniform Commercial Code (and the equivalent law or statute in the relevant
foreign jurisdictions) that may be perfected by the filing of Uniform Commercial
Code financing statements (and the equivalents thereof in the relevant foreign
jurisdictions), (2) the delivery of stock certificates evidencing certificated
stock that is part of the Collateral and (3) the filing of short-form security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable) is not or cannot be perfected on the
Closing Date after your use of commercially reasonable efforts to do so, the
perfection of security interests therein shall not constitute a condition
precedent to the availability of the Senior Credit Facilities on the Closing
Date but shall be required to be completed within 60 days after the Closing Date
(or such later date as may be agreed by the Administrative Agent). For purposes
hereof, “Specified Representations” means the representations and warranties set
forth in the Facilities Documentation relating to organizational existence of
the Borrower and the Guarantors (as defined in the Term Sheets) and good
standing of the Borrower and each Guarantor in their respective jurisdictions of
organization; organizational power and authority and due authorization,
execution and delivery, in each case, as they relate to entering into and
performance of the Facilities Documentation; enforceability of the Facilities
Documentation; no conflicts with or consent under organizational documents of
the Borrower and the Guarantors or material laws, in each case, as they relate
to the entering into and performance of the Facilities Documentation; solvency
as of the Closing Date (after giving effect to the Transactions) of the Borrower
and its subsidiaries on a consolidated basis; use of proceeds; subject to the
parenthetical in the immediately preceding sentence, creation, validity,
priority (subject to permitted liens) and perfection of security interests in
the Collateral (provided, that, creation, validity, priority and perfection of
security interests in the Collateral shall not be a Specified Representation
with respect to the Bridge Loan Facility); Federal Reserve margin regulations;
OFAC; the USA PATRIOT Act; FCPA; and the Investment Company Act. Notwithstanding
anything to the contrary contained herein, to the extent any of the Specified
Purchase Agreement Representations or the Specified Representations with respect
to the Target, its subsidiaries and their respective businesses are qualified or
subject to “material adverse effect,” the definition thereof shall be “Material
Adverse Effect”, as defined in Section 3 of Exhibit D hereto, for purposes of
any representations and warranties made or to be made on, or as of, the Closing
Date. This paragraph, and the provisions contained herein, shall be referred to
as the “Limited Conditionality Provision.”

4. Syndication.

(a) The Lead Arrangers intend to commence syndication of the Facilities promptly
upon your acceptance of this Commitment Letter and the Fee Letter. You agree,
until the Syndication Assistance Termination Date (as hereinafter defined), to
actively assist, to cause your subsidiaries to actively assist, and to use your
commercially reasonable efforts to cause the Target and its subsidiaries to
actively assist, the Lead Arrangers in achieving a syndication of the Facilities
that is satisfactory to us and you. Such assistance shall include your
(i) providing and causing your advisors, and using commercially reasonable
efforts to cause advisors of the Target, to provide the Commitment Parties upon
request with all information reasonably deemed necessary by the Lead Arrangers
to complete syndication, including, but not limited to, information and
evaluations prepared by you, the Target and your and its advisors, or on your or
its behalf, relating to the Transactions (including the Projections (as
hereinafter defined), the “Information”), (ii) assisting in the preparation of
confidential information memoranda and other materials to be used in connection
with the syndication of the Facilities (collectively with the Term Sheets

 

- 5 -



--------------------------------------------------------------------------------

and any additional summary of terms prepared for distribution to Public Lenders
(as hereinafter defined), the “Information Materials”), (iii) using your best
efforts to ensure that the syndication efforts of the Lead Arrangers benefit
materially from your existing banking relationships and the existing banking
relationships of the Target, (iv) using your commercially reasonable efforts to
obtain public corporate credit, corporate family and senior secured debt ratings
of the Borrower (after giving effect to the Transactions) from Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc. (“S&P”),
and Moody’s Investors Service, Inc. (“Moody’s”), respectively, together with
ratings and recovery ratings for the Senior Credit Facilities, for the Notes,
and if reasonably requested by the Lead Arrangers, for the Bridge Loan Facility,
from such rating agencies, in each case, prior to the Marketing Period
Commencement Date and to participate actively in the process of securing such
ratings, including having your senior management and (to the extent reasonable
and practical) appropriate members of management of the Target meet with such
rating agencies, and (v) otherwise assisting the Lead Arrangers in their
syndication efforts, including by making your officers and advisors and the
officers and advisors of the Target and its subsidiaries available from time to
time to attend and make presentations regarding the business and prospects of
the Borrower and its subsidiaries, as appropriate, at one or more meetings of
prospective Lenders.

(b) It is understood and agreed that KBCM will manage and control all aspects of
the syndication with respect to the Senior Credit Facilities, and STRH will
manage and control all aspects of the syndication with respect to the Bridge
Loan Facility, in each case in consultation with you and the other Lead
Arrangers, including decisions as to the selection of prospective Lenders and
any titles offered to proposed Lenders, when commitments will be accepted and
the final allocations of the commitments among the Lenders. Subject to clause
(c) below and effective only upon the funding of the Facilities (or in the case
of the Bridge Loan Facility, the issuance of Notes in lieu thereof) on the
Closing Date, in connection with the syndication of each of the Facilities, as
each new Lender is added to any Facility, the commitments of each of KeyBank,
SunTrust Bank and Regions to such Facility shall be reduced pro rata based on
their respective commitments to such Facility. It is understood that no Lender
participating in the Facilities will receive compensation from you in order to
obtain its commitment, except on the terms contained herein and in the
applicable Term Sheet. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers.

(c) Notwithstanding the right of the Lead Arrangers to syndicate the Facilities
and receive commitments with respect thereto or to assign their respective
commitments hereunder, (i) no Initial Senior Lender and no Initial Bridge Loan
Lender shall be relieved, released or novated from its obligations hereunder,
including its obligation to fund its commitment to the respective applicable
Facilities on the Closing Date, in connection with any syndication, assignment
or participation of any of such Facilities, including its commitment in respect
thereof, until funding of such Facilities (or, in the case of the Bridge Loan
Facility, the issuance of Notes in lieu thereof) on the Closing Date and
(ii) each Initial Senior Lender and each Initial Bridge Loan Lender shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the respective applicable Facilities, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until the Closing Date has occurred, in each case unless you
otherwise agree in writing. Without limiting your obligations to assist with the
syndication efforts as set forth herein, it is understood that the commitments
of the Initial Senior Lenders and the Initial Bridge Loan Lenders hereunder are
not conditioned upon the syndication of the Facilities and in no event shall the
commencement or successful completion of the syndication of the Facilities, nor
your compliance with the foregoing provisions of this Section 4 or any other
provision of this Commitment Letter, the Fee Letter or the Facilities
Documentation (in each case, other than the provisions of the Conditions Annex),
constitute a condition to the availability of the Facilities on the Closing
Date.

 

- 6 -



--------------------------------------------------------------------------------

(d) The provisions of this Section 4 shall remain in full force and effect until
the earliest of (i) 90 days following the Closing Date, (ii) the later of
(x) completion of a Successful Syndication (as defined in the Fee Letter) on or
after the Closing Date, and (y) the completion of a Successful Bridge
Syndication (as defined in the Fee Letter) on or after the Closing Date, and
(iii) the termination of this Commitment Letter pursuant to the last paragraph
hereof other than as a result of the occurrence of the Closing Date (the
“Syndication Assistance Termination Date”).

(e) In consideration of the time and resources that the Commitment Parties will
devote to the Facilities, you agree that, until the occurrence of the
Syndication Assistance Termination Date, you will not, and will cause your
subsidiaries (after giving effect to the Acquisition) not to, solicit, initiate,
entertain or permit, or enter into any discussions in respect of, any offering,
placement or arrangement of any competing indebtedness or bank financing by, or
on behalf of, the Borrower, the Target or any of their respective subsidiaries.

5. Information.

(a) You represent, warrant and covenant that (i) all financial projections
concerning the Borrower, the Target and their respective subsidiaries that have
been or are hereafter made available to the Commitment Parties or any of the
Lenders by you or any of your subsidiaries or representatives (or on your or
their behalf) or by the Target or any of its subsidiaries or representatives (or
on their behalf) (the “Projections”) have been or will be prepared in good faith
based upon reasonable assumptions and (ii) all Information, other than
Projections, which has been or is hereafter made available to the Commitment
Parties or any of the Lenders by you or any of your representatives (or on your
or their behalf) or, to the best of your knowledge, by the Target or any of its
subsidiaries or representatives (or on their behalf), in connection with any
aspect of the Transactions, as and when furnished, is and will be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading. You agree to furnish us with
further and supplemental information from time to time until the Closing Date
and, if requested by us, for a reasonable period thereafter until the
Syndication Assistance Termination Date as is necessary to complete the
syndication of the Facilities so that the representations, warranties and
covenants in the immediately preceding sentence are correct on the Closing Date
and, if applicable, on such later date on which the syndication of the
Facilities is completed as if the Information were being furnished, and such
representations, warranties and covenants were being made, on such date. In
issuing this commitment, and in arranging and syndicating the Facilities, each
Commitment Party is and will be using and relying on the Information without
independent verification thereof.

(b) (i) You acknowledge that (A) the Commitment Parties, on your behalf, will
make available Information and Information Materials to the proposed syndicate
of Lenders by posting the Information and Information Materials on IntraLinks,
SyndTrak or another similar electronic system and (B) certain prospective
Lenders (such Lenders, “Public Lenders”; all other Lenders, “Private Lenders”)
may have personnel that do not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to you, the Target or any of your or its affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such entities’ securities. If
requested, you will assist us in preparing an additional version of the
Information and Information Materials not containing MNPI (the “Public
Information Materials”) to be distributed to prospective Public Lenders.

(ii) Before distribution of any Information and Information Materials (A) to
prospective Private Lenders, you shall provide us with a customary letter
authorizing the dissemination of such Information or Information Materials and
(B) to prospective Public

 

- 7 -



--------------------------------------------------------------------------------

Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

(iii) You agree that the Commitment Parties, on your behalf, may distribute the
following documents to all prospective Lenders, unless you advise the Commitment
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders: (A) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(B) notifications of changes to the Facilities’ terms and (C) other materials
intended for prospective Lenders after the initial distribution of the
Information and Information Materials, including drafts and final versions of
definitive documents with respect to the Facilities. If you advise us that any
of the foregoing items should be distributed only to Private Lenders, then the
Commitment Parties will not distribute such materials to Public Lenders without
further discussions with you. You agree (whether or not any Information or
Information Materials are marked “PUBLIC”) that Information and Information
Materials made available to prospective Public Lenders in accordance with this
Commitment Letter shall not contain MNPI.

6. Expenses. By executing this Commitment Letter, you agree to reimburse the
Commitment Parties from time to time on demand for all reasonable out-of-pocket
fees and expenses (including, but not limited to, (a) the reasonable fees,
disbursements and other charges of counsel to the Commitment Parties and (b) due
diligence expenses) incurred in connection with the Facilities, the syndication
thereof and the preparation of the definitive documentation therefor, and with
any other aspect of the Transactions and any similar transaction and any of the
other transactions contemplated thereby. You acknowledge that we may receive a
benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

7. Indemnification. You agree to indemnify and hold harmless each Commitment
Party, each Lender and each of their respective affiliates and their respective
officers, directors, employees, agents, advisors and other representatives (each
an “Indemnified Party”) from and against (and will reimburse each Indemnified
Party as the same are incurred for) any and all claims, damages, losses,
liabilities and expenses (including, without limitation, the reasonable fees,
disbursements and other charges of counsel (which, for the avoidance of doubt,
may include internal counsel) with respect to the Debt Financing and the
Facilities, which shall be limited to one counsel for the Commitment Parties
and, if reasonably necessary, a single local counsel for all Indemnified Parties
(taken as a whole) in each relevant jurisdiction and with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnified Parties similarly situated and taken as a whole) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any aspect of the
Transactions or any similar transaction and any of the other transactions
contemplated thereby or (b) the Debt Financing, the Facilities and any other
financings, or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or proceeding to which the indemnity
in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equityholders or
creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Transaction is
consummated. You also agree that no

 

- 8 -



--------------------------------------------------------------------------------

Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or your subsidiaries or affiliates or to
your or their respective equity holders or creditors arising out of, related to
or in connection with any aspect of the Transactions, except to the extent of
direct, as opposed to special, indirect, consequential or punitive, damages
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Party shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

8. Confidentiality. This Commitment Letter, the fee letter among you and the
Commitment Parties (the “Fee Letter”) and the contents hereof and thereof are
confidential and shall not be disclosed by you in whole or in part to any person
or entity without the prior written consent of the Commitment Parties party
thereto except (a) to your directors, officers, attorneys, accountants and other
professional advisors (collectively, the “Representatives”), provided that each
such person is advised of its obligation to retain such information as
confidential, (b) this Commitment Letter and the existence and contents of this
Commitment Letter (and the Fee Letter, to the extent redacted in a manner
reasonably satisfactory to the Commitment Parties) may be disclosed to the
Target, the Sellers and their Representatives in connection with their
consideration of the Acquisition, provided that each such person is advised of
its obligation to retain such information as confidential, (c) in any legal,
judicial or administrative proceeding or as otherwise required by law or
regulation or as requested by a governmental authority (in which case you agree,
to the extent determined by you in good faith to be permitted by law, to inform
us promptly in advance thereof), (d) this Commitment Letter and the existence
and contents of this Commitment Letter (but not the Fee Letter or the contents
thereof) may be disclosed in any syndication or other marketing materials in
connection with the Facilities (it being acknowledged that the aggregate amount
of the fees or other payments in the Fee Letter may be included in projections
and pro forma information and a generic disclosure of aggregate sources and uses
contained in such syndication and other marketing materials), (e) the Term
Sheets and the Conditions Annex, including the existence and contents thereof,
may be disclosed to any rating agency, (f) this Commitment Letter and the
existence and contents of this Commitment Letter (including the Term Sheets and
the Conditions Annex, but not the Fee Letter or the contents thereof) may be
disclosed to any Lenders or participants or prospective Lenders or prospective
participants and (g) this Commitment Letter and the existence and contents of
this Commitment Letter (including the Term Sheets and the Conditions Annex, but
not the Fee Letter or the contents thereof) may be disclosed in any required
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges (it being acknowledged that the
aggregate amount of the fees or other payments in the Fee Letter may be included
in projections and pro forma information and a generic disclosure of aggregate
sources and uses in any such filings); provided that with respect to clauses
(d) through (g), such disclosure shall be permitted only after your acceptance
of this Commitment Letter and the Fee Letter in accordance with Section 13
hereof.

9. Other Services.

(a) You acknowledge that the Commitment Parties or their respective affiliates
may be providing financing or other services to parties whose interests may
conflict with yours. The Commitment Parties agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to you, the Target and
your and their respective affiliates with the same degree of care as they treat
their own confidential information. The Commitment Parties further advise you
that they will not make available to you confidential information that they have
obtained or may obtain from any other customer. In connection

 

- 9 -



--------------------------------------------------------------------------------

with the services and transactions contemplated hereby, you agree that the
Commitment Parties are permitted to access, use and share with any of their bank
or non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning you, the Target or any of your or its respective
affiliates that is or may come into the possession of any Commitment Party or
any of its affiliates.

(b) In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i)(A) the arranging and other services described herein
regarding the Facilities are arm’s-length commercial transactions between you
and your affiliates, on the one hand, and the Commitment Parties, on the other
hand, (B) you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate, and (C) you are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby; (ii) (A) each Commitment Party has been, is,
and will be acting solely as a principal and, except as otherwise expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you, any of your affiliates or any
other person or entity and (B) no Commitment Party has any obligation to you or
your affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein; and (iii) the Commitment Parties
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and those of your affiliates, and
no Commitment Party shall have any obligation to disclose any of such interests
to you or your affiliates. To the fullest extent permitted by law, you hereby
waive and release any claims that you may have against any Commitment Party with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.

10. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. This Commitment
Letter (including, without limitation, the Term Sheets and the Conditions Annex)
and the Fee Letter shall be governed by, and construed in accordance with, the
laws of the State of New York. You irrevocably and unconditionally agree that
you will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Commitment Party, any Lender or any Indemnified Party in
any way relating to this Commitment Letter (including, without limitation, the
Term Sheets and the Conditions Annex), the Fee Letter, the transactions
contemplated hereby and thereby or the actions of any of the Commitment Parties
in the negotiation, performance or enforcement hereof, in any forum other than
the courts of the State of New York sitting in the Borough of Manhattan in New
York County, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. You hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Each of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Commitment Letter (including the Term Sheets and the Conditions
Annex) or the Fee Letter shall affect any right that any Commitment Party or any
Lender may otherwise have to bring any action or proceeding relating to this
Commitment Letter (including the Term Sheets and the Conditions Annex) or the
Fee Letter against you or your properties in the courts of any jurisdiction.
Service of any process, summons, notice or document by registered mail addressed
to such person shall be effective service of process against such person for any
suit, action or proceeding brought in any such court. Each of you and the
Commitment Parties hereby irrevocably waives any and all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter (including the
Term Sheets and the Conditions Annex), the Fee Letter, the Transactions and the
other transactions contemplated hereby and

 

- 10 -



--------------------------------------------------------------------------------

thereby or the actions of the Commitment Parties in the negotiation, performance
or enforcement hereof; provided that, notwithstanding the foregoing to the
contrary, it is understood and agreed that any determinations as to (x) whether
any representations and warranties made by or on behalf of the Target and its
subsidiaries in the Purchase Agreement have been breached, (y) whether you or
any of your subsidiaries that is a party to the Purchase Agreement can terminate
your (or its) obligations under the Purchase Agreement and (z) whether a
“Material Adverse Effect” (as defined in the Purchase Agreement) has occurred,
shall, in each case be governed by the laws of the State the laws of which
govern the Purchase Agreement.

11. Survival.

(a) The provisions of Sections 6, 7, 8, 9, 10, 11, 12 and 13(b) of this
Commitment Letter shall remain in full force and effect regardless of whether
any of the Facilities Documentation shall be executed and delivered, and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of any Commitment Party hereunder.

(b) Your obligations to assist in the syndication of the Facilities as set forth
in Section 4 and the representations, covenants and other provisions of
Section 5 with respect to the syndication of the Facilities shall remain in full
force and effect until the Syndication Assistance Termination Date.

12. Miscellaneous.

(a) This Commitment Letter and the Fee Letter may be executed in counterparts
which, taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

(b) This Commitment Letter (including the Term Sheets and the Conditions Annex)
and the Fee Letter embody the entire agreement and understanding among the
Commitment Parties, you, and your their respective affiliates with respect to
the Facilities and supersedes all prior agreements and understandings relating
to the specific matters hereof. Those matters that are not covered or made clear
herein, in the Term Sheets, in the Conditions Annex or in the Fee Letter are
subject to mutual agreement of the parties (subject to the Limited
Conditionality Provision). No party has been authorized by any Commitment Party
to make any oral or written statements that are inconsistent with this
Commitment Letter.

(c) This Commitment Letter is not assignable by you without the prior written
consent of the Commitment Parties and is intended to be solely for the benefit
of the parties hereto and the Indemnified Parties.

(d) The Commitment Parties hereby notify you that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), each of them is required to obtain, verify and record
information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties to identify
you in accordance with the Act.

13. Acceptance/Expiration of Commitments.

This Commitment Letter and all commitments and undertakings of the Commitment
Parties hereunder will expire at 5:00 p.m. (New York City time) on August 19,
2015 unless you execute this Commitment Letter and the Fee Letter and return
them to us prior to that time (which may be by facsimile

 

- 11 -



--------------------------------------------------------------------------------

transmission or .pdf), whereupon this Commitment Letter (including the Term
Sheets and the Conditions Annex) and the Fee Letter (each of which may be signed
in one or more counterparts) shall become binding agreements. Thereafter, unless
the Closing Date shall have occurred, all commitments and undertakings of the
Commitment Parties hereunder will expire on the earliest of (A) October 31,
2015, (B) the closing of the Acquisition without the use of the Facilities and
(C) the date the Purchase Agreement terminates by its terms without the
consummation of the Acquisition.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 12 -



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, KEYBANK NATIONAL ASSOCIATION By:  

/s/ Jef Fowler

Name:   Jef Fowler Title:   Managing Director KEYBANC CAPITAL MARKETS INC. By:  

/s/ Jef Fowler

Name:   Jef Fowler Title:   Managing Director SUNTRUST BANK By:  

/s/ C. David Yates

Name:   C. David Yates Title:   Managing Director SUNTRUST ROBINSON HUMPHREY,
INC. By:  

/s/ William Challas

Name:   William Challas Title:   Managing Director REGIONS BANK By:  

/s/ Stuart A. Hall

Name:   Stuart A. Hall Title:   Senior Vice President REGIONS CAPITAL MARKETS, a
division of Regions Bank By:  

/s/ Russ Fallis

Name:   Russ Fallis Title:   Director

 

Signature Page

Commitment Letter

Project Falcon



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO AS OF THE

DATE FIRST ABOVE WRITTEN:

NN, INC. By:  

/s/ Robbie Atkinson

Name:   Robbie Atkinson Title:   Corporate Treasurer and Manager of Investor
Relations

 

Signature Page

Commitment Letter

Project Falcon



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

PROJECT FALCON

SUMMARY OF TERMS

UP TO $100 MILLION SENIOR SECURED REVOLVING CREDIT FACILITY

UP TO $525 MILLION SENIOR SECURED TERM LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings

as specified therefor elsewhere in the commitment letter (the “Commitment
Letter”) to which

this Summary of Terms is attached.

 

BORROWER:    NN, Inc., a Delaware corporation (the “Borrower”). GUARANTORS:   
The obligations of the Borrower and its subsidiaries under the Senior Credit
Facilities (as defined below) and under any treasury management, interest
protection or other hedging arrangements entered into with the Administrative
Agent (as defined below), or any affiliate thereof, or a Lender (as defined
below), or any affiliate thereof (all such obligations, collectively, the
“Secured Obligations”), will be guaranteed by each existing and future direct
and indirect domestic subsidiary (other than Inactive Subsidiaries and
Immaterial Subsidiaries (each such term to be defined in the loan
documentation)) of the Borrower; in each case so long as no such person excepted
from the guarantee requirements set forth herein guarantees other indebtedness
of the Borrower or any other credit party (collectively, the “Guarantors”). All
guarantees will be guarantees of payment and not of collection. ADMINISTRATIVE
AND COLLATERAL AGENT:    KeyBank National Association (“KeyBank”) will act as
sole administrative and collateral agent (the “Administrative Agent”).
SYNDICATION AGENT:    Regions Bank (“Regions Bank”) will act as sole syndication
agent. DOCUMENTATION AGENT:    SunTrust Bank (“SunTrust Bank”) will act as sole
documentation agent. JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS:    KeyBanc
Capital Markets Inc. (or any of its designated affiliates) (“KBCM”), SunTrust
Robinson Humphrey, Inc. and Regions Capital Markets, a division of Regions Bank
(“RCM”) will act as joint lead arrangers and joint bookrunners (the “Lead
Arrangers”). LENDERS:    Certain banks, financial institutions and institutional
lenders acceptable to the Lead Arrangers selected in consultation with the
Borrower (collectively, the “Lenders”).

 

A-1



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

SENIOR CREDIT FACILITIES:    The Senior Credit Facilities will be comprised of:
   (i) a senior secured term loan facility (the “Term Loan Facility” and the
loans made thereunder on the Closing Date, the “Initial Term Loans”) in an
aggregate principal amount of up to $525 million (subject to increase, at the
Borrower’s election, to the extent required under Section C, “Market Flex” of
the Fee Letter to account for any increased original issue discount and/or
upfront fees with respect to the Term Loan Facility), all of which will be drawn
on the Closing Date. The Lenders providing the Initial Term Loans are referred
to herein as the “Term Loan Lenders”.    (ii) a senior secured revolving credit
facility in an aggregate principal amount up to $100 million (the “Revolving
Credit Facility” and together with the Term Loan Facility, the “Senior Credit
Facilities”). The Revolving Credit Facility will include the LC Sublimit (as
defined below) and the sublimit for Swing Line Loans (as defined below)
referenced below. The Revolving Credit Facility shall allow the Borrower to
borrow, repay and reborrow until the Revolving Credit Maturity Date (as defined
below). LETTERS OF CREDIT:    Sublimit for the issuance of letters of credit for
the account of Borrower (“Letters of Credit”): $15 million (the “LC Sublimit”).
Letters of Credit will be issued by KeyBank, SunTrust Bank, Regions Bank and
such other Lenders as agreed to by such Lender and the Administrative Agent
(each, an “Issuing Bank”). Availability under the Revolving Credit Facility will
be reduced by any outstanding Letters of Credit.    Letters of Credit, if any,
shall expire (a) not later than 364 days from issuance, and (b) not later than
30 days prior to the Revolving Credit Maturity Date.    The aggregate amount of
Letters of Credit outstanding (including any unpaid amounts drawn thereunder) at
any one time shall not exceed the LC Sublimit and no Issuing Bank shall have a
letter of credit commitment in excess of its proportionate share of the LC
Sublimit, based on its commitments under the Revolving Credit Facility.   
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with proceeds of the Revolving Credit Facility), on the
next business day (with interest thereon at the rate applicable to Base Rate
loans). To the extent that the Borrower does not so reimburse the applicable
Issuing Bank, the Lenders under the Revolving Credit Facility shall be
irrevocably and unconditionally obligated to reimburse the Issuing Bank on a pro
rata basis. SWING LINE LOANS:    Sublimit for swing line loans (“Swing Line
Loans”) of an amount equal to $10 million. Swing Line Loans will be made
available by Regions Bank (the “Swing Line Lender”) on a same day basis.

 

A-2



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

   The Borrower must repay each Swing Line Loan in full within 7 days or upon
demand of the Swing Line Lender. Borrowings of Swing Line Loans will reduce
availability under the Revolving Credit Facility INCREMENTAL TERM LOANS:   
After the Closing Date, the Borrower will be permitted to incur additional term
loans that will be included in the Term Loan Facility (each, an “Incremental
Term Loan”) or additional commitments under the Revolving Credit Facility (each,
an “Incremental Revolving Commitment” and together with any Incremental Term
Loan, the “Incremental Facilities”), for which KBCM, STRH and RCM will act as
joint lead arrangers, subject to customary conditions, including the delivery of
customary certificates, resolutions and opinions, and the following:   

(a) no Lender will be required or otherwise obligated to participate in any
Incremental Facility;

  

(b) the aggregate total principal amount of all Incremental Facilities shall not
exceed $100 million;

  

(c) after the initial borrowing under such Incremental Facility and the
application of the proceeds therefrom: (i) no default or event of default has
occurred and is continuing and (ii) each of the representations and warranties
in the loan documentation shall be true and correct in all respects;

  

(d) any Incremental Term Loans (i) shall have a final maturity date no earlier
than the maturity date of the Initial Term Loans and a weighted average life to
maturity no shorter than the remaining weighted average life to maturity of the
Initial Term Loans; (ii) shall be subject to a “most favored nation” pricing
provision that ensures that the initial yield on such Incremental Term Loans
(after any related increase of pricing on the Initial Term Loans) does not
exceed the then-applicable yield on the Initial Term Loans by more than 50 basis
points per annum (which, for the purposes of this clause (ii) shall be deemed to
include all upfront and similar fees and original issue discount (“OID”) payable
to the lenders providing such Incremental Term Loans (applied relative to the
upfront and similar fees and OID paid on the Closing Date to the Term Loan
Lenders that provided the Initial Term Loans) and shall take into account any
LIBOR floor but shall not include any arrangement, underwriting, structuring or
similar fees); (iii) shall not have any financial covenant and (iv) may have
such other terms not inconsistent with clauses (i), (ii) and (iii) above as may
be agreed among the Borrower, the Administrative Agent and the lenders providing
such Incremental Term Loans; provided that the Incremental Term Loans will be
pari passu to the remainder of the Term Loan Facility as to lien priorities,
rights of payment and prepayment and voting and will be secured by the
Collateral (as defined below) and guaranteed by the Guarantors;

 

A-3



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

  

(e) any Incremental Revolving Commitment shall have the same terms and
conditions as the Revolving Credit Facility; and

  

(f) the pro forma Consolidated Total Leverage Ratio (to be defined in the loan
documentation) on the date such Incremental Term Loan is incurred and after
giving effect thereto shall not exceed the Consolidated Total Leverage Ratio on
the Closing Date after giving effect to the Transactions.

SECURITY:    The Secured Obligations will be secured by a perfected
first-priority security interest in the Collateral (as defined below), subject
to permitted liens and to customary exceptions; provided that the Collateral
shall not include any Excluded Assets (as defined below).    “Collateral” means,
collectively, all the present and after-acquired tangible and intangible assets
and property of the Borrower and the Guarantors, which includes but is not
limited to (a) a perfected pledge of all the capital stock of each direct
subsidiary held by the Borrower or any Guarantor (which pledge shall be limited
to 65% in the case of the voting equity interests and 100% of the non-voting
equity interests of all present and future first-tier foreign subsidiaries of
the Borrower or any Guarantor), and (b) perfected security interests in, and
mortgages on, all inventory, accounts receivable, deposit accounts and
securities accounts, general intangibles, insurance proceeds, letters of credit
and letter of credit rights, commercial tort claims, chattel paper, instruments,
supporting obligations, documents and payment intangibles, all books and
records, equipment, real property owned in fee simple, leased real property,
intellectual property, intercompany notes and all proceeds of the foregoing.   
“Excluded Assets” means, collectively, (a) any fee-owned and leasehold real
property with a fair market value of less than $7,500,000; provided that the
aggregate fair market value of the fee-owned and leasehold real property
excluded pursuant to this clause (a) shall not exceed $30,000,000; (b)
commercial tort claims with a value of less than $7,500,000; (c) any
governmental or regulatory licenses, to the extent that, and for so long as, the
grant (or perfection) of a security interest therein, or the assignment thereof,
is prohibited or restricted thereby or under applicable law or would require a
governmental consent that has not been obtained after the Borrower’s use of
commercially reasonable efforts to obtain such consent (in each case, after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or similar applicable laws that would have a similar effect);
provided that nothing in this clause (c) shall prohibit the pledge or grant of
security in the proceeds of such licenses; (d) any particular asset or right
under contract to the extent that, and for so long as, the pledge thereof or a
security interest therein (A) is prohibited or restricted by applicable law or
(B) would violate the terms of any agreement (including, without limitation, any
purchase money security interest or similar arrangement permitted by the loan
documentation) that is legally binding on the Borrower and the Guarantors (in
each case, after giving effect to the

 

A-4



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

   applicable anti-assignment provisions of the Uniform Commercial Code or
similar applicable laws that would have a similar effect); provided that nothing
in this clause (d) shall prohibit the pledge or grant of security in the
proceeds of such assets or rights; (e) margin stock; (f) any “intent to use”
trademark applications as to which a statement of alleged use has not been
filed; and (g) any particular assets if, and for so long as, in the reasonable
judgment of the Administrative Agent (in consultation with the Borrower), the
cost or burden of creating or perfecting a pledge or security interest in such
assets is excessive in relation of the benefits afforded to the Lenders.
PURPOSE:    The proceeds of the Term Loan Facility shall be used to (i) finance
in part the Acquisition; (ii) refinance certain existing indebtedness of the
Borrower and its subsidiaries and the Target and its subsidiaries (the
“Refinancing”), including, without limitation, the indebtedness outstanding
under that certain Term Loan Credit Agreement, dated as of August 29, 2014 (as
amended, the “Existing TLB Credit Agreement”) by and among the Borrower, the
lenders party thereto and Bank of America, N.A., as administrative agent, and
that certain Credit Agreement, dated as of August 29, 2014 (as amended, the
“Existing ABL Credit Agreement” and together with the Existing TLB Credit
Agreement, the “Existing Credit Agreements”) among the Borrower, the lenders
party thereto and KeyBank National Association, as administrative agent, (iii)
pay fees and expenses incurred in connection with the Transactions; and (iv) to
the extent of any portion of the Term Loan Facility remaining after giving
effect to the items specified in clauses (i) through (iii) of this section,
provide ongoing working capital and for other general corporate purposes of the
Borrower and its subsidiaries.    The proceeds of advances under the Revolving
Credit Facility shall be utilized for the following:   

(i)     to finance the ongoing working capital requirements of the Borrower; and

  

(ii)    for the general corporate purposes of the Borrower.

   None of the proceeds of advances under the Revolving Credit Facility shall be
used to finance all or any part the Acquisition. DOCUMENTATION PRINCIPLES:   
The definitive loan documentation for Senior Credit Facilities shall be based on
the Existing Credit Agreements, and, except as otherwise agreed to by the
Borrower will contain only those conditions to borrowing, mandatory prepayments,
representations, warranties, covenants and events of default expressly set forth
(or referred to) in this Summary of Terms, the definitive terms of which will be
negotiated in good faith giving due regard to the Existing Credit Agreements,
shall be consistent with this Summary of Terms and subject to changes to be
agreed, including to reflect developments in the business and circumstances of
the Borrower, the lending market, the terms and conditions set forth herein, the
practices and procedures of the

 

A-5



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

   Administrative Agent, developments in statutes and case law and certain legal
due diligence (the provisions of such facility being referred to collectively as
the “Documentation Principles”) INTEREST RATES:    As set forth in Addendum I.
MATURITY:    The Initial Term Loans shall be subject to repayment according to
the Scheduled Amortization (as defined below), with the final payment of all
amounts outstanding, plus accrued interest, being due seven (7) years after the
Closing Date.    The final maturity of the Revolving Credit Facility will occur
on the fifth anniversary of the Closing Date (the “Revolving Credit Maturity
Date”), and the commitments with respect to the Revolving Credit Facility will
automatically terminate on such date. SCHEDULED AMORTIZATION:    The Initial
Term Loan will be subject to quarterly amortization of principal equal to (a) on
the last day of each fiscal quarter after the Closing Date (commencing on the
last day of the first full fiscal quarter after the fiscal quarter in which the
Closing Date occurs), 0.25% of the initial principal amount of the Initial Term
Loan and (b) on the maturity date for the Initial Term Loan, all remaining
outstanding principal amounts, in each case as adjusted for any optional or
mandatory prepayments (collectively, the “Scheduled Amortization”).
MANDATORY PREPAYMENTS:    In addition to the amortization set forth above, (a)
commencing with the fiscal year beginning January 1, 2016 (and for each fiscal
year thereafter), 50% of Excess Cash Flow (to be defined in the loan
documentation) and with leverage-based step-downs to 25% when the Consolidated
Secured Leverage Ratio (to be defined in the loan documentation) is less than
3.00x but greater than or equal to 2.50x, and 0% when the Consolidated Secured
Leverage Ratio is less than 2.50x), provided that voluntary prepayments of the
Term Loan Facility made during such fiscal year shall reduce Excess Cash Flow
payments on a dollar-for-dollar basis for such applicable fiscal year
(excluding, for the avoidance of doubt, any voluntary prepayments funded with
indebtedness), (b) 100% of all net cash proceeds from sales of property and
assets and insurance and condemnation events of the Borrower and its
subsidiaries (excluding asset sales in the ordinary course of business and other
thresholds and exceptions to be agreed upon in the loan documentation), subject
to reinvestment in other assets useful in the business of the Borrower or any of
its subsidiaries within 365 days of such sale or insurance and condemnation
event or, if so committed to reinvestment pursuant to a legally binding contract
within such 365-day period, reinvested within 180 days after the end of such
365-day period; and (c) 100% of all net cash proceeds from the issuance or
incurrence after the Closing Date of additional debt of the Borrower or any of
its subsidiaries to the extent not permitted under the loan documentation shall,
in each case of clauses (a) through (c) above, be applied to the prepayment of
the Senior Credit Facilities. Mandatory prepayments shall

 

A-6



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

   be applied first, to the next four scheduled amortization payments of the
Term Loan Facility in direct order and thereafter to the remaining scheduled
amortization payments of the Term Loan Facility on a pro rata basis and then to
the Revolving Credit Facility (without a permanent reduction of the commitments
thereunder).    In addition, if for any reason the outstandings under the
Revolving Credit Facility exceed the lesser of the maximum amount of the
Revolving Credit Facility, the Borrower shall, no later than the next business
day, prepay the loans outstanding under the Revolving Credit Facility in an
aggregate amount equal to such excess. OPTIONAL PREPAYMENTS:    The Initial Term
Loans may be prepaid in whole or in part at any time without premium or penalty
(other than as set forth in the section entitled “Call Protection” below),
subject to reimbursement of the Term Loan Lenders’ breakage and redeployment
costs in the case of prepayment of LIBOR borrowings. Each such prepayment of the
Initial Term Loans shall be applied to the principal installments thereof as
directed by the Borrower.    The Borrower may voluntarily prepay all or any part
of the Revolving Credit Facility without premium, subject to concurrent payments
of any applicable LIBOR or interest rate breakage costs. CALL PROTECTION:   
Notwithstanding the foregoing section, if on or prior to the six-month
anniversary of the Closing Date, a Repricing Event (as defined below) occurs,
the Borrower will pay a premium (the “Call Premium”) in an amount equal to 1.00%
of the outstanding principal amount of the Initial Term Loan that is subject to
such Repricing Event.    As used herein, the term “Repricing Event” shall mean
(a) any prepayment or repayment of the Initial Term Loan (or any portion
thereof) with the proceeds of, or any conversion of the Initial Term Loan (or
any portion thereof) into, any new or replacement loans or similar bank
indebtedness bearing interest with an “effective yield” (taking into account,
for example, upfront fees, interest rate spreads, interest rate benchmark floors
and OID) less than the “effective yield” applicable to the Initial Term Loan
subject to such event (as such comparative yields are determined by the
Administrative Agent) and (b) any amendment to the loan documentation which
reduces the “effective yield” applicable to all or a portion of Initial Term
Loan (it being understood that any Call Premium with respect to a Repricing
Event shall apply to any required assignment by a non-consenting Term Loan
Lender in connection with any such amendment pursuant to so-called “yank-a-bank”
provisions).

CONDITIONS PRECEDENT

TO CLOSING:

   As set forth in Exhibit D to the Commitment Letter.

 

A-7



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

CONDITIONS PRECEDENT

TO ALL BORROWINGS

AFTER THE CLOSING DATE:

   The conditions to all revolving loans under the Revolving Credit Facility and
Letters of Credit after the Closing Date will consist of (a) prior written
notice of the request for the revolving loan or Letter of Credit in accordance
with the procedures set out in the Loan Documents, (b) the accuracy of
representations and warranties in the Loan Documents in all material respects,
and (c) the absence of any default or event of default at the time of, and after
giving effect to the making of the revolving loan or the issuance (or amendment
or extension) of the Letter of Credit. REPRESENTATIONS AND WARRANTIES:   
Limited to the following: (i) legal existence, qualification and power; (ii) due
authorization and no contravention of law, contracts or organizational
documents; (iii) governmental and third party approvals and consents; (iv)
enforceability; (v) accuracy and completeness of specified financial statements
and other information and no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect (to be defined in the loan documentation); (vi) no material
litigation; (vii) no default; (viii) ownership of property; (ix) insurance
matters; (x) environmental matters; (xi) tax matters; (xii) ERISA compliance;
(xiii) identification of subsidiaries, equity interests and loan parties; (xiv)
use of proceeds and not engaging in business of purchasing/carrying margin
stock; (xv) status under Investment Company Act; (xvi) accuracy of disclosure;
(xvii) compliance with laws; (xviii) intellectual property; (xix) solvency; (xx)
labor matters; (xxi) senior debt status; (xxii) collateral documents; (xxiii)
compliance with Regulation T, U and X, environmental laws, USA Patriot Act,
FCPA, OFAC, anti-terrorism laws and AML regulations; (xxiv) material contracts;
and (xxv) intellectual property. COVENANTS:    Those affirmative, negative and
financial covenants (applicable to the Borrower and its subsidiaries) limited to
the following:   

(a)    Affirmative Covenants - (i) delivery of financial statements, budgets and
forecasts, unqualified opinion of independent public accountant, management
letters, compliance certificates and MD&A reports; (ii) delivery of certificates
and other information; (iii) delivery of notices (of any default, material
adverse condition, ERISA event, material change in accounting or financial
reporting practices, disposition of property, incurrence of debt, change of debt
rating of the Borrower or the Term Loan Facility, amendments to material debt
documents and other material events); (iv) payment of taxes and other
obligations; (v) preservation of existence; (vi) maintenance of properties;
(vii) maintenance of insurance; (viii) compliance with laws (including, without
limitation, environmental laws, ERISA, OFAC, anti-terrorism laws, AML
regulations, FCPA and the PATRIOT Act); (ix) maintenance of books and records;
(x) inspection rights; (xi) use of proceeds; (xii) covenant to guarantee
obligations, give security; (xiii) further assurances; (xiv) commercially
reasonable efforts to maintain ratings (but not to maintain a specific rating)
and (xv) annual lender meeting.

 

A-8



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

  

(b)    Negative Covenants - Restrictions on (i) liens; (ii) indebtedness,
(including guarantees and other contingent obligations); (iii) investments
(including loans and advances and acquisitions); (iv) mergers and other
fundamental changes; (v) sales and other dispositions of property or assets;
(vi) payments of dividends and other distributions and redemption/repurchase of
equity interests; (vii) changes in the nature of business; (viii) transactions
with affiliates; (ix) burdensome agreements; (x) use of proceeds;
(xi) amendments of organizational documents; (xii) changes in accounting
policies or reporting practices (including, without limitation, changes in
fiscal year end); (xiii) prepayments or repurchase of other indebtedness; and
(xiv) limitations on certain restrictions on subsidiaries, in each case with
such exceptions as may be agreed upon in the loan documentation.

  

(c)    Financial Covenants –

  

Term Loan Facility. None.

  

Revolving Credit Facility. Consolidated Total Net Leverage Ratio, with the
initial covenant level and step-downs set at a 30% non-cumulative cushion to the
Borrower’s model received by, and reasonably satisfactory to, the Lead
Arrangers, which financial covenant will only be tested as of the last day of
any fiscal quarter in which the outstanding revolving credit exposure exceeds
30% of the revolving credit commitments. For purposes of calculating compliance
with the Consolidated Total Net Leverage Ratio covenant, the Borrower may
include cash of the Borrower and its domestic subsidiaries, and 50% of the
unrestricted cash and cash equivalents of the Borrower’s European subsidiaries,
in an amount not to exceed $40 million.

EVENTS OF DEFAULT:    Limited to the following (each, an “Event of Default”):
(i) nonpayment of principal, interest, fees or other amounts; (ii) failure to
perform or observe covenants set forth in the loan documentation within a
specified period of time, where customary and appropriate, after such failure;
(iii) any representation or warranty proving to have been incorrect when made or
confirmed; (iv) cross-default to other indebtedness in an amount to be agreed;
(v) bankruptcy and insolvency defaults (with grace period for involuntary
proceedings); (vi) inability to pay debts; (vii) monetary judgment defaults in
an amount to be agreed and material nonmonetary judgment defaults; (viii)
customary ERISA defaults; (ix) actual or asserted invalidity or impairment of
any loan documentation; (x) change of control; and (xi) actual or asserted
invalidity or impairment of any intercreditor or subordination provisions.

 

A-9



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

ASSIGNMENTS AND PARTICIPATIONS:    The Borrower may not assign its rights or
obligations under the Senior Credit Facilities without the prior written consent
of the Administrative Agent and the Lenders. Subject to the consents described
below (which consents will not be unreasonably withheld or delayed), any Lender
may at any time assign its rights and obligations under the Senior Credit
Facilities in agreed upon minimum amounts.    The consent of the Borrower will
be required unless (i) an Event of Default has occurred and is continuing, (ii)
the assignment is to a Lender, an affiliate of a Lender or an Approved Fund (as
such term shall be defined in the loan documentation) or (iii) the assignment is
during the 90-day period following the Closing Date to any person approved by
the Borrower on the Closing Date; provided, that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 business days after having received
notice thereof. The consent of the Administrative Agent will be required for any
assignment (a) of the Term Loan Facility to any entity that is not a Lender, an
affiliate of a Lender or an Approved Fund and (b) of the Revolving Credit
Facility to any entity that is not a Lender under the Revolving Credit Facility,
or an affiliate or Approved Fund of such a Lender. The consent of each Issuing
Bank and the Swing Line Lender will be required for any assignment of the
Revolving Credit Facility.    An assignment fee in the amount of $3,500 will be
charged with respect to each assignment unless waived by the Administrative
Agent in its sole discretion. Each Lender will also have the right, without
consent of the Borrower or the Administrative Agent, to assign as security all
or part of its rights under the loan documentation to any Federal Reserve Bank.
   The Lenders will be permitted to sell participations with voting rights
limited to significant matters such as changes in amount, rate, maturity date
and releases of all or substantially all of the collateral securing the Senior
Credit Facilities or all or substantially all of the value of the guaranty of
the Borrower’s obligations made by the Guarantors.    No assignment or
participation may be made to natural persons, the Borrower or any of its
affiliates or subsidiaries. WAIVERS AND AMENDMENTS:    Amendments and waivers of
the provisions of the loan agreement and other definitive credit documentation
will require the approval of Lenders holding loans and commitments representing
more than 50% of the aggregate amount of the Senior Credit Facilities (the
“Required Lenders”), except that (a) the consent of each Lender shall be
required with respect to (i) the waiver of certain conditions precedent to the
initial credit extension under the Senior Credit Facilities, (ii) the amendment
of certain of the pro rata sharing provisions, (iii) the amendment of the voting
percentages of the Lenders, (iv) the release of all or substantially all of the
collateral securing the Senior Credit Facilities, and (v) the

 

A-10



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

   release of all or substantially all of the value of the guaranty of the
Borrower’s obligations made by the Guarantors; (b) the consent of each Lender
affected thereby shall be required with respect to (i) increases or extensions
in the commitment of such Lender, (ii) reductions of principal, interest or
fees, and (iii) extensions of scheduled maturities or times for payment, (c) the
approval of Revolving Lenders holding loans and commitments representing more
than 50% of the aggregate amount of the Revolving Credit Facility (and, if there
are three or fewer Revolving Lenders, at least two such Revolving Lenders
(affiliated Revolving Lenders being considered one Revolving Lender for this
purpose)) (the “Required Revolving Lenders”) shall be required with respect to
(i) any amendment, waiver or consent directly related to the Consolidated Total
Net Leverage Ratio (including, without limitation, the defined terms used
therein, the calculation and testing thereof and any waiver of (or amendment,
consent or waiver that would avoid) any Event of Default occurring with respect
thereto and (ii) certain other matters to be agreed in the Facilities
Documentation, and (d) the determination of Required Lenders, Required Revolving
Lenders, and requirements for other amendments shall have customary exceptions
with respect to defaulting lenders.    On or before the final maturity date of
the Term Loan Facility, the Borrower shall have the right to extend the maturity
date of all or a portion of any tranche under the Term Loan Facility with only
the consent of the Term Loan Lenders whose loan maturities are being extended,
and otherwise on terms and conditions to be mutually agreed by the
Administrative Agent and the Borrower (which may include an increase in the
interest rate and/or fees for Term Loan Lenders providing the extension); it
being understood that each Term Loan Lender under the tranche the maturity date
of which is being extended shall have the opportunity (but not the obligation)
to participate in such extension on the same terms and conditions as each other
Term Loan Lender under such tranche. INDEMNIFICATION:    The Borrower will
indemnify and hold harmless the Administrative Agent, each Lead Arranger, each
Lender and their respective affiliates and their partners, directors, officers,
employees, agents and advisors from and against all losses, claims, damages,
liabilities and expenses arising out of or relating to the Senior Credit
Facilities, any other aspect of the Transactions, the Borrower’s use of loan
proceeds or the commitments, including, but not limited to, reasonable
attorneys’ fees (including the allocated cost of internal counsel) and
settlement costs. This indemnification shall survive and continue for the
benefit of all such persons or entities. GOVERNING LAW:    State of New York.
PRICING/FEES/EXPENSES:    As set forth in Addendum I.

 

A-11



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

COUNSEL TO THE ADMINISTRATIVE AGENT:    Jones Day. OTHER:    Each of the parties
shall (i) waive its right to a trial by jury and (ii) submit to New York
jurisdiction. The loan documentation will contain customary increased cost,
withholding tax, capital adequacy and yield protection and defaulting lender
provisions.

 

A-12



--------------------------------------------------------------------------------

CONFIDENTIAL

  

ADDENDUM I TO EXHIBIT A

to Commitment Letter

 

 

PRICING, FEES AND EXPENSES

 

INTEREST RATES:    The interest rates per annum applicable to the Senior Credit
Facilities will be LIBOR plus the Applicable Margin or, at the option of the
Borrower, the Base Rate plus the Applicable Margin.    “LIBOR” means the greater
of: (i) in the case of the Term Loan Facility, 1.00% per annum and in the case
of Revolving Credit Facility, 0.00% per annum and (ii) the London Interbank
Offered Rates quoted by recognized financial sources such as Reuters or
Bloomberg, adjusted if necessary for any statutory reserves.    “Base Rate”
means a fluctuating interest rate per annum equal to the greatest of (i) the
rate of interest established by KeyBank, from time to time, as its “prime rate,”
whether or not publicly announced, which interest rate may or may not be the
lowest rate charged by it for commercial loans or other extensions of credit;
(ii) the Federal Funds Effective Rate in effect from time to time, determined
one Business Day in arrears, plus  1⁄2 of 1% per annum; and (iii) the
then-applicable LIBOR rate for one month interest periods plus 1.00% per annum.
   The “Applicable Margin” with respect to the Term Loan Facility shall mean
375.0 bps for LIBOR loans and 275.0 bps for Base Rate loans and with respect to
the Revolving Credit Facility, LIBOR loans and Base Rate loans and the
commitment fee shall be based on the following grid:

 

Level

  Total
Leverage
Ratio    Base
Rate
Margin
(bps)      LIBOR
Margin
(bps)      Commitment
Fee
(bps)  

1

  > 4.00x      250.0         350.0         50.0   

2

  > 3.50x


and

£ 4.00x

     225.0         325.0         50.0   

3

  > 3.00x


and

£ 3.50x

     200.0         300.0         50.0   

4

  > 2.50x


and

£ 3.00x

     175.0         275.0         37.5   

5

  £ 2.50x      150.0         250.0         25.0   

 

   Level 1 pricing will apply at Closing Date up through delivery of the
covenant compliance certificate for the first full fiscal quarter ending after
the Closing Date. Thereafter, the Applicable Margin will be determined quarterly
upon receipt of the quarterly and annual financial

 

A-13



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

   statements. During the continuance of any event of default or at any time
that the Borrower has not delivered compliance certificates, Level 1 pricing
will apply.    The Borrower may select interest periods of one, two, three or
six months for LIBOR loans, subject to availability. Interest shall be payable
at the end of the selected interest period, but no less frequently than
quarterly.    During the continuance of any default under the loan
documentation, the Applicable Margin on obligations owing under the loan
documentation shall increase by 2% per annum (subject, in all cases other than a
default in the payment of principal when due or a bankruptcy default, to the
request of the Required Lenders).    Swing Line Loans shall bear interest at the
Base Rate plus the Applicable Margin applicable to Base Rate loans. LETTER OF
CREDIT FEES:    Trade or Documentary Letters of Credit Fees: A fee, payable
quarterly in arrears, equivalent to the then applicable per annum LIBOR margin
for Revolving Credit Facility loans times the face amount of the letter of
credit, and other such normal and customary fees charged by the applicable
Issuing Bank for issuance, and upon draws, amendments, or renewals, etc.   
Standby Letter of Credit: A fee, payable quarterly in arrears, equivalent to the
then applicable per annum LIBOR margin for Revolving Credit Facility loans times
the face amount of the letter of credit, and other such normal and customary
fees charged by the applicable Issuing Bank upon draws, amendments, or renewals,
etc.    Letter of Credit Fronting Fee: 12.5 basis points shall be paid, on a per
annum basis, to the Administrative Agent for the sole benefit of the applicable
Issuing Bank for all issued and outstanding Letters of Credit.

CALCULATION OF

INTEREST AND FEES:

   Other than calculations in respect of interest at the KeyBank prime rate
(which shall be made on the basis of actual number of days elapsed in a 365/366
day year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360 day year. COST AND YIELD PROTECTION:   
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

 

A-14



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

EXPENSES:    The Borrower will pay all reasonable costs and expenses associated
with the preparation, due diligence, administration, syndication and closing of
all loan documentation, including, without limitation, the legal fees of counsel
to the Commitment Parties, regardless of whether or not the Senior Credit
Facilities close. The Borrower will also pay the expenses of the Administrative
Agent and each Lender in connection with the enforcement of any of the loan
documentation.

 

A-15



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT B

to Commitment Letter

 

 

PROJECT FALCON

SUMMARY OF TERMS

UP TO $300 MILLION SENIOR UNSECURED BRIDGE LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings

as specified therefor elsewhere in the commitment letter (the “Commitment
Letter”) to which

this Summary of Terms is attached.

 

BORROWER:    The Borrower (as defined in Exhibit A) under the Senior Credit
Facilities (the “Borrower”). GUARANTORS:    Each of the Guarantors (as defined
in Exhibit A) under the Senior Credit Facilities (collectively, the
“Guarantors”). All guarantees will be guarantees of payment and not of
collection. ADMINISTRATIVE AGENT:    SunTrust Bank (“SunTrust Bank”) will act as
sole administrative agent (the “Administrative Agent”).    SYNDICATION AGENT:   
Regions Bank (“Regions Bank”) will act as sole syndication agent.

JOINT LEAD ARRANGERS AND

JOINT BOOKRUNNERS:

   SunTrust Robinson Humphrey, Inc. (“STRH”), KeyBanc Capital Markets Inc. (or
any of its designated affiliates) (“KBCM”) and Regions Capital Markets, a
division of Regions Bank (“RCM”) will act as joint lead arrangers and joint
bookrunners (the “Lead Arrangers”).    LENDERS:    Certain banks, financial
institutions and institutional lenders acceptable to the Lead Arrangers selected
in consultation with the Borrower (collectively, the “Lenders”). BRIDGE LOAN
FACILITY:    A senior unsecured increasing rate bridge loan facility (the
“Bridge Loan Facility” and the loans made thereunder, the “Bridge Loans”) in an
aggregate principal amount of up to $300 million, less the gross cash proceeds
available on the Closing Date from the issuance of the Notes and subject to
reduction in accordance with Section 1 of the Commitment Letter. SECURITY:   
None. PURPOSE:    The proceeds of the Bridge Loan Facility shall be used (i) to
finance in part the Acquisition; (ii) to effect the Refinancing, and (iii) to
pay fees and expenses incurred in connection with the Transactions.
DOCUMENTATION:    The definitive loan documentation governing or evidencing the
Bridge Loans, the Extended Term Loans (as defined below) and the Exchange Notes
(as defined below) (collectively, the “Bridge Loan Documents”).

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT B

to Commitment Letter

 

 

INTEREST RATES:    The interest rate per annum applicable to the Bridge Loan
Facility will be LIBOR plus the Applicable Margin.    “LIBOR” means the greater
of: (i) 1.00% per annum and (ii) the London Interbank Offered Rates quoted by
recognized financial sources such as Reuters or Bloomberg, adjusted if necessary
for any statutory reserves.    The “Applicable Margin” shall mean 725 bps. The
Applicable Margin will increase by (i) 50 basis points upon the 90 day
anniversary of the Closing Date, plus (ii) an additional 50 basis points upon
each subsequent 90-day anniversary following the initial 90 day anniversary of
the Closing Date. Notwithstanding the foregoing, interest on the Bridge Loans
(excluding default interest, if any) shall not exceed the Total Cap (as defined
in the Fee Letter).    The Borrower may select interest periods of one, two,
three or six months for LIBOR loans, subject to availability. Interest shall be
payable at the end of the selected interest period (but no less frequently than
quarterly), on the Bridge Loan Maturity Date, and on the date of any prepayment
of the Bridge Loans. For amounts outstanding after the Bridge Loan Maturity
Date, interest will be payable on demand at the default rate described below.   
During the continuance of any default under the loan documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2% per annum (subject, in all cases other than a default in the
payment of principal when due or a bankruptcy default, to the request of the
Required Lenders).

CALCULATION OF

INTEREST AND FEES:

   Other than calculations in respect of interest at the SunTrust Bank prime
rate (which shall be made on the basis of actual number of days elapsed in a
365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360 day year
COST AND YIELD PROTECTION:    Substantially similar to those provisions
contained in the definitive loan documentation for the Senior Credit Facilities.
EXPENSES:    Substantially similar to those provisions contained in the
definitive loan documentation for the Senior Credit Facilities. MATURITY:    The
Bridge Loans shall become due one (1) year after the Closing Date (the “Bridge
Loan Maturity Date”). ROLLOVER:    If the Bridge Loans are not repaid in full on
or prior to the Bridge Loan Maturity Date and the Borrower has paid the Rollover
Fee (as defined in the Fee Letter), and provided that no Conversion Default (as
defined below) has occurred and is continuing, the Bridge Loans shall be
automatically converted on the Bridge Loan Maturity Date into senior unsecured
term loans due on the seventh anniversary of the Bridge Loan

 

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT B

to Commitment Letter

 

 

   Maturity Date (or such earlier date as may be specified in Exhibit C hereto)
(the “Extended Term Loans”) in an aggregate principal amount equal to the
aggregate principal amount of Bridge Loans so converted. The Extended Term Loans
will be governed by the provisions of the Bridge Loan Documents and will have
the same terms as the Bridge Loans except as expressly set forth in Exhibit C to
the Commitment Letter    “Conversion Default” shall mean (i) any event of
default with respect to the Borrower under the Bridge Loan Documents, (ii) any
payment default under the Senior Credit Facilities or any other material
indebtedness, or (iii) a breach under the Commitment Letter or the Fee Letter.
   Upon sale of the Extended Terms Loans to Persons other than the Initial
Bridge Loan Lenders (as defined below), Extended Term Loans may be exchanged by
the holders thereof for exchange notes (“Exchange Notes”), which will have the
terms set forth in Exhibit C to the Commitment Letter. The Exchange Notes will
be issued under an indenture that will have the terms set forth in Exhibit C to
the Commitment Letter. In connection with each such exchange, if requested by
any Lender that is a Lender as of the Closing Date (each, an “Initial Bridge
Loan Lender”), the Borrower shall (i) deliver to the Lender that is receiving
Exchange Notes, and to such other Lenders as such Initial Bridge Loan Lender
requests, an offering memorandum of the type customarily utilized in a Rule 144A
offering of high yield securities covering the resale of such Exchange Notes by
such Lenders, in such form and substance as reasonably acceptable to the
Borrower and such Initial Bridge Loan Lender, and keep such offering memorandum
updated in a manner as would be required pursuant to a customary Rule 144A
securities purchase agreement, (ii) execute an exchange agreement containing
provisions customary in Rule 144A securities purchase agreements (including
indemnification provisions) and a registration rights agreement customary in
Rule 144A offerings, in each case, if requested by such Initial Bridge Loan
Lender, (iii) deliver or cause to be delivered such opinions and accountants’
comfort letters addressed to the Initial Bridge Loan Lender and such
certificates as the Initial Bridge Loan Lender may reasonably request in form
and substance satisfactory to the Initial Bridge Loan Lender and (iv) take such
other actions, and cause its advisors, auditors and counsel to take such
actions, as reasonably requested by the Initial Bridge Loan Lender in connection
with issuances or resales of Exchange Notes, including providing such
information regarding the business and operations of the Borrower and its
subsidiaries as is reasonably requested by any prospective holder of Exchange
Notes and customarily provided in due diligence investigations in connection
with purchases or resales of securities.

 

B-3



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT B

to Commitment Letter

 

 

MANDATORY REPAYMENTS:    The Borrower will repay the Bridge Loans with the net
cash proceeds from:    (i) any direct or indirect public offering or private
placement of Notes or any other issuance or sale of (x) debt securities or
equity securities of the Borrower or (y) debt securities of any of its
subsidiaries;    (ii) the incurrence of any other indebtedness for borrowed
money (other than Loans under the Term Loan Facility as in effect on the Closing
Date and certain other limited exceptions to be mutually agreed upon) by the
Borrower or any of its subsidiaries; and    (iii) any non-ordinary course sale
or other non-ordinary course disposition of assets by the Borrower or any of its
subsidiaries (including (x) as a result of casualty or condemnation and (y) any
sale of the equity interests in any subsidiary of the Borrower), subject to
customary reinvestment rights,    subject, in each case, to the required prior
prepayment of any Loans outstanding under the Senior Credit Facilities, in each
case, at 100% of the principal amount of the Bridge Loans repaid, plus all
accrued and unpaid interest and fees on the principal amount repaid to the date
of the repayment. OPTIONAL REPAYMENTS:    The Bridge Loans may be repaid in
whole or in part, on a pro rata basis, at the option of the Borrower at any time
(other than any time at which a Demand Failure Event (as defined in the Fee
Letter) shall have occurred and be continuing) upon five (5) business days’
prior written notice, at a price equal to 100% of the principal amount thereof,
plus all accrued and unpaid interest and fees to the date of repayment. CHANGE
OF CONTROL:    Each holder of the Bridge Loans will be entitled to require the
Borrower, and the Borrower shall offer, to repay the Bridge Loans held by such
holder, at a price of 100% of the principal amount thereof, plus all accrued and
unpaid interest on the principal amount repaid to the date of repayment, upon
the occurrence of a “change of control” (to be defined in the Bridge Loan
Documents in a manner satisfactory to the Lead Arrangers).
CONDITIONS PRECEDENT TO CLOSING:    As set forth in Exhibit D to the Commitment
Letter. REPRESENTATIONS AND WARRANTIES:    Customary for facilities and
transactions of this type (as reasonably determined by the Lead Arrangers)
(including those specified under the caption “Representations and Warranties” in
Exhibit A to the Commitment Letter), with such changes and additions as are
mutually agreed to be appropriate in connection with the Bridge Loans.
COVENANTS:    The Bridge Loan Facility will contain such affirmative and
negative covenants applicable to the Borrower and its subsidiaries usual and
customary for publicly traded high yield securities with such changes and
additions as are mutually agreed to be appropriate in connection with the Bridge
Loans (it being understood that there shall be no financial maintenance
covenants under the Bridge Loan Documents).

 

B-4



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT B

to Commitment Letter

 

 

EVENTS OF DEFAULT:    Customary for facilities and transactions of this type (as
reasonably determined by the Lead Arrangers) (in certain cases, subject to
customary and appropriate grace and cure periods and materiality thresholds to
be mutually agreed upon) (including those specified under the caption “Events of
Default” in Exhibit A to the Commitment Letter), with such changes and additions
as are appropriate in connection with the Bridge Loans; provided that the
cross-default to the Senior Credit Facilities shall only be to payment,
bankruptcy and other specified events of default to be mutually agreed upon. The
engagement of an investment bank other than an investment bank satisfactory to
the Lead Arrangers in their sole discretion in order to provide Permanent
Instruments (as defined in the Fee Letter) shall be deemed an event of default.
ASSIGNMENTS AND PARTICIPATIONS:    Subject to prior notification of the
Administrative Agent, the Lenders will have the right to assign Bridge Loans (in
minimum increments of $1,000,000 or the then remaining amount of Bridge Loans
held by a Lender) in compliance with applicable law to any third party; provided
that prior to the earlier of the Bridge Loan Maturity Date and a Demand Failure
Event (as defined in the Fee Letter), unless a payment or bankruptcy event of
default has occurred and is continuing, the consent of the Borrower (not to be
unreasonably withheld or delayed) shall be required with respect to any
assignment if, subsequent thereto, the Initial Bridge Loan Lenders would hold,
in the aggregate, less than 50.1% of the outstanding Bridge Loans. Assignments
will be by novation that will release the obligation of the assigning Lender.   
The Lenders will have the right to participate their Bridge Loans to other
banks, financial institutions and other persons without restriction, other than
customary voting limitations. Participants will have the same benefits as the
selling Lenders would have (and will be limited to the amount of such benefits)
with regard to yield protection and increased costs, subject to customary
limitations and restrictions. WAIVERS AND AMENDMENTS:    Amendments and waivers
of the provisions of the loan agreement and other definitive credit
documentation in respect of the Bridge Loan Facility will require the approval
of Lenders holding not less than a majority of the aggregate principal amount of
the Bridge Loans, Extended Term Loans or Exchange Notes, as the case may be (the
“Required Lenders”), except that (a) the consent of each Lender shall be
required with respect to (i) the waiver of certain conditions precedent to the
initial credit extension under the Bridge Loan Facility, (ii) the amendment of
certain of the pro rata sharing provisions, (iii) the amendment of the voting
percentages of the Lenders, (iv) the release of all or substantially all of the
collateral securing the Bridge Loan Facility, (v) the release of all or
substantially all of the value of the guaranty of the Borrower’s obligations
made by the Guarantors, (vi) alterations of (or

 

B-5



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT B

to Commitment Letter

 

 

   additions to) the restrictions on the ability of Lenders to exchange Extended
Term Loans for Exchange Notes, (vii) modification of the rights to exchange
Extended Term Loans into Exchange Notes, and (viii) modifications of the
triggers for registration rights pursuant to the caption “Registration Rights”
under Exhibit C to the Commitment Letter; and (b) the consent of each Lender
affected thereby shall be required with respect to (i) increases or extensions
in the commitment of such Lender, (ii) reductions of principal, interest or
fees, and (iii) extensions of scheduled maturities or times for payment.
INDEMNIFICATION:    Substantially similar to those provisions contained in the
definitive loan documentation for the Senior Credit Facilities. GOVERNING LAW:
   State of New York.

COUNSEL TO THE

ADMINISTRATIVE AGENT:

   Jones Day. OTHER:    Each of the parties shall (i) waive its right to a trial
by jury and (ii) submit to New York jurisdiction. The loan documentation will
contain customary increased cost, withholding tax, capital adequacy and yield
protection provisions.

 

B-6



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT C

to Commitment Letter

 

 

PROJECT FALCON

SUMMARY OF TERMS

EXTENDED TERM LOANS AND EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings

as specified therefor elsewhere in the commitment letter (the “Commitment
Letter”) to which

this Summary of Terms is attached.

Extended Term Loans

On the Bridge Loan Maturity Date, so long as no Conversion Default has occurred
and is continuing, the outstanding Bridge Loans will be converted automatically
into Extended Term Loans. The Extended Term Loans will be governed by the
provisions of the Bridge Loan Documents and, except as expressly set forth
below, will have the same terms as the Bridge Loans.

 

INTEREST RATE:    The Extended Term Loans will bear interest at a rate per annum
(the “Interest Rate”) equal to the Total Cap.    Overdue principal, interest,
fees and other amounts shall bear interest at the applicable Interest Rate plus
2.00% per annum. MATURITY:    The Extended Term Loans will mature on the eighth
anniversary of the Closing Date.

Exchange Notes

At any time on or after the Bridge Loan Maturity Date, upon five or more
business days’ prior notice, the Extended Term Loans may, at the option of any
Lender, be exchanged for a principal amount of Exchange Notes equal to 100% of
the aggregate principal amount of the Extended Term Loans so exchanged (plus any
accrued interest thereon not required to be paid in cash). The Borrower will
issue Exchange Notes under an indenture (the “Indenture”) that complies with the
Trust Indenture Act of 1939, as amended. The Borrower will appoint a trustee
acceptable to the Lenders.

 

INTEREST RATE:    Each Exchange Note will bear interest at a rate per annum
equal to the Total Cap.    Interest will be payable semi-annually in arrears.
Default interest will be payable on demand.    Overdue principal, interest, fees
and other amounts shall bear interest at the applicable interest rate plus 2.00%
per annum. MATURITY:    The Exchange Notes will mature on the eighth anniversary
of the Closing Date. OPTIONAL REDEMPTION:    Exchange Notes will be non-callable
until the third anniversary of the Closing Date (subject to a 35% “equity
clawback” provision customary

 

C-1



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT C

to Commitment Letter

 

 

   for publicly traded high yield debt securities). Thereafter, each Exchange
Note will be callable at par plus accrued interest plus a premium equal to 75%
of the coupon on such Exchange Note, which premium shall decline to 50%, then to
25% and then to zero, on each of the next three succeeding anniversaries of the
Closing Date. CHANGE OF CONTROL:    The Borrower will be required to offer to
repurchase the Exchange Notes following the occurrence of a “change of control”
(to be defined in a manner customary for publicly traded high yield debt
securities) at 101% of the outstanding principal amount thereof. DEFEASANCE
PROVISIONS:    Customary for publicly traded high yield debt securities.
COVENANTS:    Customary for publicly traded high yield debt securities. EVENTS
OF DEFAULT:    Customary for publicly traded high yield debt securities.
TRANSFERABILITY:    If the Extended Term Loans are converted to Exchange Notes,
the Borrower, upon request by any holder of such Exchange Notes or the
Administrative Agent, shall be required to use its commercially reasonable
efforts to make such Exchange Notes DTC-eligible. MODIFICATION:    Customary for
publicly traded high yield debt securities. REGISTRATION RIGHTS:    Within 270
days after the Bridge Loan Maturity Date, the Borrower shall file a shelf
registration statement with the Securities and Exchange Commission and the
Borrower shall use its best efforts to cause such shelf registration statement
to be declared effective within 90 days of such filing and to keep such shelf
registration statement effective, with respect to resales of the Exchange Notes,
for as long as it is required or requested by the holders to resell the Exchange
Notes. Upon failure to comply with the requirements of the registration rights
agreement (a “Registration Default”), the Borrower shall pay liquidated damages
to each holder of Exchange Notes with respect to the first 90-day period
immediately following the occurrence of the first Registration Default in an
amount equal to one-quarter of one percent (0.25%) per annum on the principal
amount of Exchange Notes held by such holder. The amount of the liquidated
damages will increase by an additional one-quarter of one percent (0.25%) per
annum on the principal amount of Exchange Notes with respect to each subsequent
90-day period until all Registration Defaults have been cured, up to a maximum
amount of liquidated damages for all Registration Defaults of 1.0% per annum.
For the avoidance of doubt, the amount of liquidated damages payable hereunder
is in addition (and not otherwise subject) to any other interest rate caps or
limitations contained in the Fee Letter or otherwise.

 

C-2



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT D

to Commitment Letter

 

 

PROJECT FALCON

CONDITIONS ANNEX

UP TO $525 MILLION SENIOR SECURED TERM LOAN FACILITY

UP TO $100 MILLION SENIOR SECURED REVOLVING CREDIT FACILITY

UP TO $300 MILLION SENIOR UNSECURED BRIDGE LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings

as specified therefor in the commitment letter (the “Commitment Letter”) to
which

this Exhibit D is attached.

Closing Conditions applicable to the Facilities

The closing of the Facilities and the initial extensions of credit under
Facilities will be subject to satisfaction of the following conditions
precedent:

 

  1. Subject in each case to the applicable provisions of the Limited
Conditionality Provision:

 

  a. the negotiation, execution and delivery of the loan documentation with
respect to (i) the Senior Credit Facilities consistent with the terms and
conditions outlined in the Commitment Letter (including the Senior Credit
Facilities Term Sheet) and subject to the Documentation Principles and (ii) the
Bridge Loan Facility consistent with the terms and conditions outlined in the
Commitment Letter (including the Bridge Term Sheets) (or, prior to or
substantially contemporaneously with the Transactions, the Borrower shall have
received not less than $300.0 million in gross cash proceeds from the issuance
of the Notes); and

 

  b. with respect to the Senior Credit Facilities, all documents and instruments
(including filings, recordations, and payment of fees and taxes) required to
create and perfect a valid, first-priority security interest of the Senior
Credit Facilities Administrative Agent, for the benefit of the secured parties,
in the Collateral shall have been completed and executed and delivered and, if
applicable, be in proper form for filing and filed in the appropriate filing
offices.

 

  2. The Administrative Agents shall have received:

 

  a. a customary borrowing notice and a customary executed funds flow statement
with respect to all loans to be advanced on the Closing Date;

 

  b. such customary corporate resolutions, certificates (including officer’s
certificates and good standing certificates) and other documents (including lien
searches and organizational documents) as the Lead Arrangers shall reasonably
require and reasonably satisfactory opinions of (i) counsel to the Borrower and
the Guarantors (which shall cover, among other things, authority, legality,
validity, binding effect and enforceability of the loan documentation with
respect to the Facilities and creation and perfection of security interests and
liens) and (ii) appropriate local counsel;

 

  c.

(1) unaudited consolidated balance sheets and related statements of income and
cash flows of the Borrower and its subsidiaries for each fiscal quarter of the
Borrower ended on or after March 31, 2015 and at least 45 days prior to the
Closing Date, (2) unaudited consolidated balance sheets and related statements
of income and cash flows of the Target and its subsidiaries for each fiscal
quarter of the Target ended on or after March 31, 2015 and at least 45 days
prior to the Closing Date, and (3) the audited consolidated balance sheet and
related statements of income and cash flows of the Target for the last

 

D-1



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT D

to Commitment Letter

 

 

  fiscal year of the Target ended at least 90 days prior to the Closing Date;
provided that all such financial statements shall be prepared in accordance with
generally accepted accounting principles in the United States;

 

  d. (x) a pro forma consolidated balance sheet as of the end of the last fiscal
quarter ended at least 45 days prior to the Closing Date and related statements
of income and cash flows of the Borrower and its subsidiaries, and (y) pro forma
statements of income and cash flows of the Borrower and its subsidiaries for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Closing Date; in
each case, after giving effect to all elements of the Transactions to be
effected on or before the Closing Date; provided that all such financial
statements shall comply with in all material respects the requirements of
Regulation S-X under the Securities Act of 1933 (the “Securities Act”);

 

  e. certification as to the financial condition and solvency of the Borrower
and its subsidiaries on a consolidated basis (after giving effect to the
Transactions and the incurrence and repayment of indebtedness related thereto)
from the chief financial officer of the Borrower; and

 

  f. all documentation and other information about the Borrower, the Target and
their respective subsidiaries required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act, that has been reasonably
requested in writing not less than five business days prior to the Closing Date.

 

  3.

From May 31, 2015, there shall not have been any Material Adverse Effect, nor
shall any event or events have occurred that, individually or in the aggregate,
with our without the lapse of time, would reasonably be expected to result in a
Material Adverse Effect. “Material Adverse Effect” shall mean a material adverse
effect on the financial condition, business, properties, or results of
operations of the Target and its subsidiaries, taken as a whole, excluding any
change, occurrence, event or effect resulting directly or indirectly from
(i) international, national, regional or industry-wide political, economic or
business conditions (including financial, banking, securities and capital market
conditions and any disruption thereof and adverse changes in the price of
precious metals or other natural resources used by the Target and its
subsidiaries in the ordinary and usual course of their business, consistent with
past practice), (ii) acts of war (whether or not declared), sabotage or
terrorism, military actions or the escalation thereof, hurricanes, earthquakes,
floods, tsunamis, tornadoes, mudslides, wild fires or other natural disasters
and other force majeure events, (iii) any change, occurrence, event or effect
generally applicable to the business of the Target and its subsidiaries or
affecting any of the following industries: precision manufacturing, medical and
FDA-compliant devices, electrical controls, transportation or power grid
distribution, (iv) actual or proposed changes in the Law (as defined in the
Purchase Agreement) or applicable accounting regulations or standards (including
GAAP (as defined in the Purchase Agreement)) or interpretations thereof, (v) any
changes in the technology used by the Target and its subsidiaries, their
customers or others in any of the following industries: precision manufacturing,
medical and FDA-compliant devices, electrical controls, transportation or power
grid distribution, (vi) any failure by the Target or any of its subsidiaries to
meet any internal or published projections, forecasts or revenue or earnings
predictions for any period, (vii) any matter that is set forth in any disclosure
schedule to the Purchase Agreement, or (viii) the execution or announcement of
the Purchase Agreement or of the Closing (as defined in the Purchase Agreement)
or the taking of any action contemplated or required by the Purchase Agreement,
or the consummation of the transactions contemplated thereby, provided that the
exception in clause (vi) shall not prevent or otherwise affect a determination
that the facts giving rise or contributing to any such failure has resulted in
or contributed to a Material Adverse Effect, except that any change, occurrence,
event

 

D-2



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT D

to Commitment Letter

 

 

  or effect resulting from the matters described in clauses (i) through
(v) above may constitute a Material Adverse Effect, and shall be taken into
account in determining whether a Material Adverse Effect has occurred or would
or could occur to the extent that such change, occurrence, event or effect has a
disproportionate impact on the Target and its subsidiaries as compared to any of
the other companies in the industries in which the Target and its subsidiaries
operate.

 

  4. As of the Closing Date, the Refinancing shall have been consummated prior
to, or shall be consummated substantially simultaneously with, the initial
borrowings under the Facilities, and KeyBank (in the case of the Senior Credit
Facilities) and SunTrust Bank (in the case of the Bridge Loan Facility) shall
have received customary payoff letters in connection therewith (including
without limitation, payoff letters with respect to the Existing Credit
Agreements) confirming that all indebtedness with respect thereto shall have
been fully repaid (except to the extent being so repaid with the proceeds of the
initial borrowings under the Facilities and to the extent outstanding letters of
credit are continued under the Revolving Credit Facility) and all commitments
thereunder shall have been terminated and cancelled and all liens in connection
therewith shall have been terminated and released, in each case prior to or
concurrently with the initial borrowings under the Facilities. On the Closing
Date, after giving effect to the Transactions, no Borrower nor any of its
subsidiaries shall have any outstanding indebtedness (other than the Facilities
(or Notes issued in lieu of the Bridge Loan Facility), indebtedness permitted to
remain outstanding under the Purchase Agreement in an aggregate amount not to
exceed $5,000,000 and indebtedness that the Lead Arrangers and the Borrower
agree may remain outstanding under the loan documentation with respect to the
Facilities).

 

  5. The Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities shall be
consummated, in accordance in all material respects with the terms of a Stock
Purchase Agreement by and among the Borrower, the Target and PEP Industries, LLC
in the form of the Stock Purchase Agreement, dated as of the date hereof (as
same may be modified thereafter as permitted below, the “Purchase Agreement”)
(without giving effect to any amendment, modification, consent or waiver
(including, without limitation, any updates to the exhibits, annexes and
schedules thereto) that is materially adverse to the interests of the Lenders
(in their capacity as such), either individually or in the aggregate, without
the prior written consent of the Lead Arrangers (it being understood that
(a) any modification, amendment, consent or waiver to (i) the definition of, or
with respect to the occurrence of a, “Material Adverse Effect” in the Purchase
Agreement, (ii) the third party beneficiary rights applicable to the Commitment
Parties and/or the Lenders in the Purchase Agreement, or (iii) the governing law
of the Purchase Agreement shall in each such case be deemed to be material to
the interests of the Lenders, (b) any increase in the aggregate consideration
payable under the Purchase Agreement shall not be deemed to be materially
adverse to the interests of the Lenders (in their capacity as such) so long as
such increase is not funded by the incurrence by the Borrower or any of its
subsidiaries of any additional indebtedness, (c) any reduction in the aggregate
consideration payable under the Purchase Agreement shall not be deemed to be
materially adverse to the interests of the Lenders (in their capacity as such),
so long as (x) such reduction is in the aggregate less than 10% of the purchase
price payable on the date of the Commitment Letter pursuant to the Purchase
Agreement and (y) there is a concurrent reduction in the aggregate principal
amount of the commitments in respect of (at the discretion of the Lead
Arrangers) the Term Loan Facility and/or Bridge Loan Facility in an amount equal
to such reduction, and (d) the effect of any purchase price or similar
adjustment provisions set forth in the Purchase Agreement shall not be deemed to
be an increase or decrease in the aggregate consideration payable under the
Purchase Agreement and shall not be deemed to be an amendment or modification to
the Purchase Agreement)).

 

D-3



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

  6. The Specified Representations and the Specified Purchase Agreement
Representations shall be true and correct in all material respects (without
duplication of any materiality qualifier therein) as of the Closing Date (or
true and correct in all material respects (without duplication of any
materiality qualifier therein) as of a specified date, if earlier).

 

  7. With respect to the Bridge Loan Facility, the Borrower shall have delivered
to the Financial Institutions prior to the Required Marketing Period (as defined
below), a customary preliminary offering memorandum (the “Preliminary Offering
Memorandum”) usable in a customary high-yield road show relating to a Rule 144A
offering of the Notes, containing the historical and pro forma financial
statements required to be delivered under paragraph 2(c) and 2(d) above and all
other financial data (including selected financial data but excluding any other
financial statements) that would be necessary for the Financial Institution to
receive customary (for a Rule 144A offering of Notes) “comfort” at the time of
pricing from independent accountants in connection with the offering of the
Notes (other than for the avoidance of doubt (i) financial statements and data
required by Rules 3-03(e), 3-05, 3-09, 3-10 or 3-16 of Regulation S-X,
(ii) segment financial data, although customary qualitative disclosure with
respect to clauses (i) and (ii), to the extent applicable, will be provided or
(iii) information regarding compensation discussion and analysis as required by
Item 402 of Regulation S-K) (collectively, the “Required Information”).

 

  8. The Lead Arrangers and the Financial Institutions shall have been offered a
period of not less than 15 consecutive business days after the Marketing Period
Commencement Date (as defined below) to seek to syndicate the Facilities and to
place the Notes (ending on the business day no later than the Business Day
immediately prior to the Closing Date) (such period, the “Required Marketing
Period”), provided that such period of consecutive business days shall commence
no earlier than September 8, 2015. “Marketing Period Commencement Date” means
the date on which the Borrower has provided the Lead Arrangers and the Financial
Institutions with (i) each of the documents set forth in Paragraphs 2.c and 2.d
of this Exhibit D and, in the case of the Financial Institutions, Paragraph 7 of
this Exhibit D, and (ii) in the case of the Lead Arrangers, a customary
authorization letter with respect to the final confidential information
memoranda in connection with the syndication of the Senior Credit Facilities.

Notwithstanding the foregoing, the Required Marketing Period shall be deemed not
to have commenced, if prior to the completion of such period, (A) the Borrower’s
auditor shall have withdrawn its audit opinion with respect to any year end
audited financial statements set forth in the Preliminary Offering Memorandum,
(B) the financial statements included in the Preliminary Offering Memorandum
would be required to be updated under Rule 3-12 of Regulation S-X in order to be
sufficiently current on any day during such period to permit a registration
statement using such financial statements to be declared effective by SEC on the
last day of such period, in which case the Required Marketing Period shall not
be deemed to commence until the receipt of updated financial information that
would be required under Rule 3-12 of Regulation S-X to permit a registration
statement using such financial statements to be declared effective by the SEC on
the last day of such new period, or (C) the Borrower shall have publicly
announced any intention to restate any material financial information included
in the Preliminary Offering Memorandum or that any such restatement is under
consideration, in which case the Required Marketing Period shall be deemed not
to commence unless and until such restatement has been completed or the Borrower
has determined that no restatement shall be required.

 

  9.

With respect to the Bridge Loan Facility, the independent accountants of each of
the Borrower and the Target that have audited the financial statements contained
in the Preliminary Offering Memorandum relating to the issuance of the Notes
shall make available and have delivered to the Financial Institutions, no later
than the delivery to the Financial Institutions of the Preliminary Offering
Memorandum in accordance with preceding paragraph, in a form they are prepared
to

 

D-4



--------------------------------------------------------------------------------

CONFIDENTIAL

  

EXHIBIT A

to Commitment Letter

 

 

  execute, a draft in customary form for Rule 144A offerings of securities like
the Notes (including, without limitation, the items included in the “circle-up”
and the degree of comfort provided with respect thereto), of a comfort letter
prepared in accordance with the requirements of SAS 72 covering the financial
statements and other data included and incorporated by reference in the
Preliminary Offering Memorandum (each, a “Comfort Letter”).

 

  10. All fees and expenses due to the Lead Arrangers, the Administrative Agents
and the Lenders required to be paid on the Closing Date (including the fees and
expenses of counsel for the Commitment Parties) will have been paid.

 

  11. No amount may be drawn under the Revolving Credit Facility on the Closing
Date after giving pro forma effect to the Transactions to occur on the Closing
Date other than certain Letters of Credit issued thereunder on the Closing Date
(the “Closing Date Letters of Credit”) and amounts to pay fees to the Lead
Arrangers, the Administrative Agents and the Lenders pursuant to the Fee Letter.

 

  12. The Administrative Agent under the Senior Credit Facilities and the Bridge
Loan Facility shall have received certificates of insurance covering the
Borrower and the Guarantors (other than the Target and its subsidiaries)
evidencing the existence of adequate casualty, all-risk and liability insurance
coverage in form and substance satisfactory to the Administrative Agents, which
certificates shall show that the Administrative Agents have been named as
mortgagee, lender’s loss payee and additional insured, as appropriate, on all
such policies.

 

D-5